DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 2, 3, 15, and 18-20 is withdrawn in view of the newly discovered reference(s) to An et al. (US 2011/0215349), Yamaoka (US 2020/0212255), Liaw et al. (US 2015/0260357), and Tamaki (US 2015/0340574).  Rejections based on the newly cited reference(s) follow.
Claims 4-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of wherein the upper surface of the phosphor sheet, an upper surface of the encapsulation portion and the upper surface of the barrier wall are coplanar, as set forth in each of claims 4 and 14, each when taken in concert with all the other limitations of the base claim and any intervening claims.  Claims 5-7 depend from claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 11-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. (US 2011/0215349).
With regard to claim 1, An teaches, in Fig 9, a light emitting diode (LED) package, comprising: a package body (10) having a lead frame (21, 22) and a concave portion (13), the lead frame being exposed through a lower surface of the concave portion; an LED chip (31) disposed on the lower surface of the concave portion and electrically connected to the lead frame; a phosphor sheet (41) disposed on the LED chip; a barrier wall (52) disposed on the lower surface of the concave portion between the LED chip and a sidewall of the concave portion that faces the barrier wall (see figure), the barrier wall being spaced apart from the sidewall of the concave portion (see figure), the barrier wall being spaced apart from the LED chip by a first distance (see figure), the barrier wall being disposed in parallel with at least one side surface of the LED chip (see Fig 5), the barrier wall and the package body being formed of a common material ([0064]), an upper surface of the barrier wall being higher than an upper surface of the LED chip with respect to the lower surface of the concave portion and disposed at a level that is 50 pm or less from an upper surface of the phosphor sheet (see figure); and an encapsulation portion (43) disposed on the LED chip, a side surface of the phosphor sheet and a side surface of the barrier wall, the encapsulation portion being formed of a material different from the common material ([0068]).
With regard to claim 3, An teaches, in Fig 9, that a concavo-convex portion (53A) is formed on at least one of a side wall and the upper surface of the barrier wall (see Fig 13).
With regard to claim 8, An teaches, in Fig 9, that the lead frame comprises a first lead frame (21) and a second lead frame (22), and wherein the LED chip is disposed on the first lead frame and is electrically connected to the second lead frame through a wire bonding (31A).
With regard to claim 11, An teaches, in Fig 9, that a length of the barrier wall is greater than a length of one side of the LED chip (see Fig 5).
With regard to claim 12, An teaches, in Fig 9, a light emitting diode (LED) package, comprising: at least one LED chip (31); a phosphor sheet (41) disposed on the at least one LED chip; a package body (10) comprising a first region (13A) on which the at least one LED chip is disposed and a second region (remainder of 13 not in 13A) outside the first region; a barrier wall (52) disposed in the second region between the at least one LED chip and a sidewall (12A) of the package body that faces the barrier wall, the barrier wall being spaced apart from the sidewall of the package body, the barrier wall being spaced apart from the at least one LED chip by a first distance (see figure), and the barrier wall and the package body being formed of a common material ([0064]); and an encapsulation portion (43) encapsulating the at least one LED chip, a side surface of the phosphor sheet and a side surface of the barrier wall, wherein the encapsulation portion is formed of a material different from the common material ([0068]).
With regard to claim 13, An teaches, in Fig 9, that an upper surface of the barrier wall is higher than an upper surface of the at least one LED chip with respect to the first region of the package body (see figure) and is disposed at a level of 50 µm or less from an upper surface of the phosphor sheet (are coplanar at their interface).
With regard to claim 17, An teaches, in Fig 9, a light emitting diode (LED) package, comprising: at least one LED chip (31); a phosphor sheet (41) disposed on the at least one LED chip; a package body (10) comprising a first surface on which the at least one LED chip is disposed and a sidewall (12A) that faces the at least one LED chip, a barrier wall (52) between the at least one LED chip and the sidewall, the barrier wall being spaced apart from the sidewall, the barrier wall being spaced apart from the at least one LED chip by a first distance, and an upper surface of the barrier wall being higher than an upper surface of the at least one LED chip with respect to the first surface of the package body and disposed at a level 50 m or less from an upper surface of the phosphor sheet (see figure); and an encapsulation portion (43) disposed on the at least one LED chip, a side surface of the phosphor sheet and a side surface of the barrier wall.
With regard to claim 18, An teaches, in Fig 9, that the package body and the barrier wall are formed of an epoxy molding compound ([0052]), and wherein the encapsulation portion is formed of a silicone resin ([0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2011/0215349) in view of Yamaoka (US 2020/0212255).
With regard to claim 2, An teaches most of the limitations of this claim, as set forth above with regard to claim 1.
An also teaches, in Fig 9, that the package body and the barrier wall are formed of an epoxy molding compound ([0052]), and wherein the encapsulation portion is formed of a silicone resin ([0068]).
An does not explicitly that the resin is white.
Yamaoka teaches that the resin is white ([0055]) in order to provide, “a high performance headlight,” ([0003]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of An with the encapsulation material of Yamaoka to provide light that is suitable for a high performance headlight.
With regard to claim 15, An teaches most of the limitations of this claim, as set forth above with regard to claim 12.
An also teaches, in Fig 9, that the package body and the barrier wall are formed of an epoxy molding compound ([0052]), and wherein the encapsulation portion is formed of a silicone resin ([0068]).
An does not explicitly that the epoxy is black and the resin is white.
Yamaoka teaches that the epoxy is black and ([0050]) the resin is white ([0055]) in order to provide, “a high performance headlight,” ([0003]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of An with the material colors of Yamaoka to provide light that is suitable for a high performance headlight.
With regard to claim 19, An teaches most of the limitations of this claim, as set forth above with regard to claim 12.
An does not explicitly that the barrier wall is black and the encapsulation portion is white.
Yamaoka teaches that the barrier wall is black ([0050]) and the encapsulation portion is white ([0055]) in order to provide, “a high performance headlight,” ([0003]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of An with the material colors of Yamaoka to provide light that is suitable for a high performance headlight.
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2011/0215349).
With regard to claim 9, An teaches teach(es) most aspects of the instant invention (see above with regard to claim 1).  However, An does not explicitly teach that the first distance is between 50 µm and 200 µm.  Nonetheless, the skilled artisan would know too that the first distance would impact the overall device size.
The specific claimed distance, absent any criticality, is only considered to be the “optimum” distance disclosed by An that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the first distance of between 50 µm and 200 µm is used, as already suggested by An.
Since the applicant has not established the criticality (see next paragraph) of the distance stated and since these distances are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of An.
Please note that the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 16, An teaches teach(es) most aspects of the instant invention (see above with regard to claim 1).  However, An does not explicitly teach that a distance between a side surface of the phosphor sheet and the barrier wall is between 50 µm and 200 µm.  Nonetheless, the skilled artisan would know too that the distance would impact the overall device size.
The specific claimed distance, absent any criticality, is only considered to be the “optimum” distance disclosed by An that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the distance of between 50 µm and 200 µm is used, as already suggested by An.
Since the applicant has not established the criticality (see next paragraph) of the distance stated and since these distances are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of An.
Please note that the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2011/0215349) in view of Liaw et al. (US 2015/0260357).
With regard to claim 10, An teaches most of the limitations of this claim, as set forth above with regard to claim 1.
An does not explicitly that the upper surface of the barrier wall is at a level equal to or higher than an upper surface of the package body with respect to the lower surface of the concave portion.
Liaw teaches, in Fig 2, that the upper surface of the barrier wall (210) is at a level equal to or higher than an upper surface of the package body (20) with respect to the lower surface of the concave portion, “for enhancing color rendering and brightness of the mixed light source,” ([0008]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of An with the barrier height of Liaw for enhancing color rendering and brightness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2011/0215349) in view of Tamaki (US 2015/0340574).
With regard to claim 20, An teaches most of the limitations of this claim, as set forth above with regard to claim 17.
An also teaches, in Fig 9, that the package body is formed of a ceramic ([0052]), wherein the barrier wall is formed of an epoxy molding compound ([0052]), and wherein the encapsulation portion is formed of a silicone ([0068]).
An disclose the claimed invention except for the use of silicone instead of LCP. Tamaki teaches ([0057])) that LCP and silicone are equivalent materials known in the art.  Therefore, because these encapsulant materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute LCP for silicone since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829